Exhibit 10.2
JABIL CIRCUIT, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
(PBRSU EPS OEU)
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
______________ (the “Grant Date”) between JABIL CIRCUIT, INC. a Delaware
corporation (the “Company”) and ______________ (the “Grantee”).
Background Information
     A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).
     B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.
     C. The Compensation Committee of the Board (the “Committee”) has determined
that it is desirable for compensation delivered pursuant to such Stock Award to
be eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, and the Compensation Committee
has determined that Section 11 of the Plan is applicable to such Stock Award.
     D. The Grantee desires to accept the Stock Award grant and agrees to be
bound by the terms and conditions of the Plan and this Agreement.
     E. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.
Agreement
     1. Restricted Stock Units. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee _____
restricted stock units (the “Restricted Stock Units”) as of the Grant Date. Each
Restricted Stock Unit represents the right to receive a Share of Common Stock if
the Restricted Stock Unit becomes vested and non-forfeitable in accordance with
Section 2 or Section 3 of this Agreement. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units or the Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Grantee in accordance with
Section 4 of this Agreement. The Grantee is required to pay no cash
consideration for the grant of the Restricted Stock Units. The Grantee
acknowledges and agrees that (i) the Restricted Stock Units and related rights
are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director

 



--------------------------------------------------------------------------------



 



terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees and Consultants, including any applicable “blackout” or
other designated periods in which sales of Shares are not permitted, (iv) Shares
delivered in settlement will be subject to any recoupment or “clawback” policy
of the Company, and (v) any entitlement to dividend equivalents will be in
accordance with Section 7 of this Agreement. The extent to which the Grantee’s
rights and interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be determined in accordance with the provisions of
Sections 2 and 3 of this Agreement.
     2. Vesting.
(a) Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Restricted
Stock Units shall be determined in accordance with this Section 2. The extent to
which the Grantee’s interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be based upon the satisfaction of the performance goal
specified in this Section 2 (the “Performance Goal”), subject to Section 3. The
Performance Goal shall be based upon the Cumulative EPS (“Cumulative EPS”) of
the Company’s adjusted core earnings per share (as defined below) during the
five-year period beginning [______________], and ending on [______________] (the
“Performance Period,” subject to early termination in accordance with
Section 2(b)). The Cumulative EPS for the Performance Period shall be determined
by the sum of the adjusted core earnings per share for the Company’s fiscal
years ending [______________], [______________], [______________],
[______________] and [______________] and shall be measured on three dates:
[______________], [______________] and [______________] (each a “Measurement
Date”) (in each case subject to adjustment under Section 7(b)). For purposes of
this Agreement, “adjusted core earnings per share” means the Company’s net
income determined under U.S. generally accepted accounting principles (“GAAP”),
before amortization of intangibles, stock-based compensation expense and related
charges, and goodwill impairment charges, and net of tax and deferred tax
valuation allowance charges that result from the write-off of goodwill and
impairment charges, divided by the weighted average number of outstanding shares
determined in accordance with GAAP.
     (b) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the first
Measurement Date (that is, [______________]) during the Performance Period shall
be determined in accordance with the following schedule:

      Cumulative EPS for Three Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                    ]     Less
than [$X]   [X]% [$X]   [X]%

Notwithstanding the foregoing schedule, (i) if the certified achievement of the
Performance Goal at the first Measurement Date (that is, [______________]) is at
or above a Cumulative EPS of [$X] (that is, 100 percent or more of the related
Shares are certified to vest and become non-forfeitable), then the Performance
Period shall end on the first Measurement Date and no

2



--------------------------------------------------------------------------------



 



additional related Shares shall be available to become vested under this
Agreement; (ii) if the certified achievement of the Performance Goal at the
first Measurement Date is at a Cumulative EPS of less than [$X] (that is, less
than 100 percent, if any, of the related Shares are certified to vest and become
non-forfeitable), then the cumulative percentage of related Shares underlying
the Restricted Stock Units that may be certified to vest and become
non-forfeitable during the Performance Period shall not exceed 100 percent, and
the number of Restricted Stock Units and related Shares that may be certified to
vest and become non-forfeitable as of any Measurement Date after the first
Measurement Date shall be reduced (but not below zero) by the number of
Restricted Stock Units and related Shares, if any, that were certified to vest
and become non-forfeitable on any preceding Determination Date (as defined
below); and (iii) no fractional Shares shall be issued, and subject to the
preceding limitations on the number of related Shares available under this
Agreement (that is, 150 percent of the related Shares through the first
Measurement Date and 100 percent of the related Shares thereafter), any
fractional Share that would have resulted from the foregoing calculations shall
be rounded up to the next whole Share.
     (c) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the second
Measurement Date (that is, [ ]) during the Performance Period shall be
determined in accordance with the following schedule (reduced by the number of
Restricted Stock Units that were previously certified to vest and become
non-forfeitable on any preceding Determination Date, as provided in
Section 2(b)):

      Cumulative EPS for Four Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                    ]     Less
than [$X]   [X]% [$X]   [X]%

     (d) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the third
Measurement Date (that is, [ ]) during the Performance Period shall be
determined in accordance with the following schedule (reduced by the number of
Restricted Stock Units that were previously certified to vest and become
non-forfeitable on any preceding Determination Date, as provided in
Section 2(b)):

      Cumulative EPS for Five Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                    ]     Less
than [$X]   [X]% [$X]   [X]%

     (e) The applicable portion of the Restricted Stock Units shall become
vested and non-forfeitable in accordance with this Section 2, subject to the
Committee determining and certifying in writing that the corresponding
Performance Goal and all other conditions for the vesting of the Restricted
Stock Units have been satisfied; provided the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director has not terminated before the

3



--------------------------------------------------------------------------------



 



Measurement Date. The Committee shall make this determination within sixty
(60) days after each Measurement Date during the Performance Period (each, a
“Determination Date”). This determination shall be based on the actual level of
the Performance Goal achieved, and shall not be subject to an exercise of
discretion to determine a level of achievement of the Performance Goal other
than that actually achieved, provided that the Committee’s good faith
determination shall be final, binding and conclusive on all persons, including,
but not limited to, the Company and the Grantee. The Grantee shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Grantee, adversely affects the ability of the Grantee to satisfy
the Performance Goal or in any way prevents the satisfaction of the Performance
Goal.
     3. Change in Control. In the event of a Change in Control, any portion of
the Restricted Stock Units that is not yet vested on the date such Change in
Control is determined to have occurred:
     (a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;
     (b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or
     (c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.
For purposes of this Agreement, the references to “fully vested” refer to
vesting of the number of Restricted Stock Units that would vest upon achievement
of the maximum level of achievement of the Performance Goal under Section 2 at
the next Measurement Date (that is, 150 percent of the related Shares through
the first Measurement Date and 100 percent of the related Shares thereafter).
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
at a Measurement Date during the Performance Period under the terms of the
standard vesting provision contained in Section 2 of this Agreement.
For purposes of this Section 3, the following definitions shall apply:
     (d) “Cause” means:
     (i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

4



--------------------------------------------------------------------------------



 



     (ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;
provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).
     (e) “Good Reason” means:
     (i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;
     (ii) Any material reduction in the Grantee’s compensation; or
     (iii) Change in location of the Grantee’s assigned office of more than 35
miles without prior consent of the Grantee.
The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.
     4. Timing and Manner of Settlement of Restricted Stock Units.
     (a) Settlement Timing. Unless and until the Restricted Stock Units become
vested and non-forfeitable in accordance with Section 2, Section 3 or Section 6
of this Agreement, the Grantee will have no right to settlement of any such
Restricted Stock Units. Restricted Stock Units will be settled under this
Section 4 by the Company delivering to the Grantee (or his beneficiary in the
event of death) a number of Shares equal to the number of Restricted Stock Units
that have become vested and non-forfeitable and are to be settled at the
applicable settlement date. In the case of Restricted Stock Units that become
vested and non-forfeitable at a Measurement Date in accordance with Section 2 of
this Agreement (including Restricted Stock Units not forfeited by operation of
Section 6(a) or 6(c)), such Restricted Stock Units will be settled at a date
that is as prompt as practicable after the Determination Date but in no event
later than two and one-half (2-1/2) months after the applicable Measurement Date
(settlement that is

5



--------------------------------------------------------------------------------



 



prompt but in no event later than two and one-half (2-1/2) months after the
applicable vesting date is referred to herein as “Prompt Settlement”). The
settlement of Restricted Stock Units that become vested and non-forfeitable in
circumstances governed by Section 3 or Section 6(b) will be as follows:
     (i) Restricted Stock Units that do not constitute a deferral of
compensation under Code Section 409A will be settled as follows:
     (A) Restricted Stock Units that become vested in accordance with Section
6(b) (due to the Grantee’s death) will be settled within the period extending to
not later than two and one-half (2-1/2) months after the later of the end of
calendar year or the end of the Company’s fiscal year in which death occurred;
and
     (B) Restricted Stock Units that become vested in accordance with Section
3(a) (on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).
     (ii) Restricted Stock Units that constitute a deferral of compensation
under Code Section 409A (“409A RSUs”) will be settled as follows:
     (A) 409A RSUs that become vested in accordance with Section 6(b) (due to
the Grantee’s death) will be settled on the 30th day after the date of the
Grantee’s death;
     (B) 409A RSUs that become vested in accordance with Section 3(a) (on the
Change in Control Anniversary), if in connection with the Change in Control
there occurred a change in the ownership of the Company, a change in effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the next Measurement
Date (at the applicable Determination Date), one year after a 409A Change in
Control not related to the Change in Control or the termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director, subject
to Section 9(b) (including the six-month delay rule); and
     (C) 409A RSUs that become vested in accordance with Section 3(b) (during
the year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).

6



--------------------------------------------------------------------------------



 



     (b) Manner of Settlement. The Company may make delivery of shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). In no event will the Company issue fractional
Shares.
     (c) Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of Common Stock was higher on a given date upon which settlement
could have been made as compared to the market price on or after the actual
settlement date (any claim relating to settlement will be limited to a claim for
delivery of Shares and related dividend equivalents).
     5. Restrictions on Transfer. The Grantee shall not have the right to make
or permit to occur any transfer, assignment, pledge, hypothecation or
encumbrance of all or any portion of the Restricted Stock Units, related rights
to dividend equivalents or any other rights relating thereto, whether outright
or as security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.
     6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.
     (a) Retirement. In the event of the Grantee’s Retirement in accordance with
the terms and conditions set forth in this Section 6(a), the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for a number of years determined in accordance
with this Section 6(a) for purposes of application of the vesting provisions of
this Agreement. For purposes of this Section 6(a), “Retirement” means
termination of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director after the Grant Date or the end of the Company fiscal year
in the Performance Period at which the Grantee has completed twenty (20) Full
Years of Continuous Status as an Employee or Consultant or Non-Employee
Director.
     For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each

7



--------------------------------------------------------------------------------



 



anniversary thereof. Except as otherwise provided in this Section 6(a), the time
period of Continuous Status as an Employee or Consultant or Non-Employee
Director for a Grantee whose service with the Company or a Subsidiary terminates
and who subsequently returns to service with the Company or a Subsidiary shall
include all time periods of the Grantee’s service for the Company or a
Subsidiary for purposes of this Section 6(a). This Section 6(a) will only apply
to a Retirement if the Grantee’s Continuous Status as an Employee or Consultant
or Non-Employee Director does not terminate due to Cause as defined in this
Agreement. In addition, this Section 6(a) will only apply to a Retirement if the
Grantee executes the agreement, if any, required under Section 6(d). For a
Grantee who became an Employee or Consultant or Non-Employee Director of the
Company or a Subsidiary following the acquisition of his or her employer by the
Company or a Subsidiary, service with the acquired employer shall not count
toward the number of years of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director for purposes of this Section 6(a), and
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
measured from the commencement of the Grantee ‘s service for the Company or a
Subsidiary following such acquisition. For purposes of this Section 6(a), the
number of years of the Grantee’s Continuous Status as an Employee or Consultant
or Non-Employee Director shall also include service with Jabil Circuit Co., a
Michigan corporation and predecessor to the Company, and any Predecessor
Subsidiary. For purposes of this Section 6(a), “Predecessor Subsidiary” means a
company of which not less than fifty percent (50%) of the voting shares were
held by Jabil Circuit Co. or a Predecessor Subsidiary. For purposes of this
Section 6(a), for a Grantee who subsequent to the Grant Date performs service
for the Company or a Subsidiary in a role as an employee of the Company or a
Subsidiary that no longer includes being a state law officer of the Company or a
substantially equivalent position of a Subsidiary (“Subsequent Non-Officer
Service”), the time period of such Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director shall not include the time period of any
such Subsequent Non-Officer Service, but shall include any time period during
which such Grantee subsequently resumes service for the Company or a Subsidiary
in a role as an employee of the Company or a Subsidiary that includes being a
state law officer of the Company or a substantially equivalent position of a
Subsidiary.
     If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
Company’s fiscal year-end next preceding the effective date of the Retirement:

8



--------------------------------------------------------------------------------



 



Full Years of Continuous Status as an Employee or Consultant or Non-
Employee Director

          20 Years   25 Years   30 or More Years 2 years   3 years   Full
vesting period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because such Restricted Stock Units remain unvested (and not
previously forfeited) at the effective date of the Retirement will not be
forfeited if one or more Measurement Dates would have been reached had the
Grantee remained in Continuous Status as an Employee or Consultant or
Non-Employee Director for the additional period specified in the table above.
Vesting of such Restricted Stock Units will remain subject to Section 2, and
settlement of such Restricted Stock Units will remain subject to Section 4. Any
portion of the Restricted Stock Units that could not potentially become vested
under Section 2 assuming the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director as set forth in the above table will be
forfeited upon Retirement. The death of the Grantee following Retirement or a
Change in Control following Retirement shall not affect the application of this
Section 6(a), although such events will trigger a settlement of the Restricted
Stock Units not forfeited by operation of this Section 6(a) in accordance with
Section 4.
     (b) Death. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to death at a time that
Grantee’s Restricted Stock Units have not yet vested, a pro rata portion of the
Grantee’s Restricted Stock Units shall vest as follows: First, for purposes of
Section 2, the Company shall determine the actual level of the Performance Goal
achieved (such determination may be by means of a good faith estimate) as of the
Company’s fiscal quarter-end coincident with or next preceding the Grantee’s
death (or, if the Grantee’s death occurs in the first fiscal quarter of the
Performance Period, then the Company’s fiscal quarter-end coincident with or
next following the Grantee’s death) and calculating, on a preliminary basis, the
resulting number of Restricted Stock Units that would have become vested (based
on such calculation) as of the next Measurement Date, which resulting number
shall then be reduced (but not below zero) by the number of Restricted Stock
Units, if any, that were certified to vest and become non-forfeitable on any
Determination Date coincident with or preceding the Grantee’s death. Second, a
pro rata portion of that number of Restricted Stock Units will be calculated by
multiplying that number by a fraction, the numerator of which is the number of
months from [                    ] through the date of death (rounding any
partial month to the next whole month) and the denominator of which is 36 (if
the Grantee dies on or before [                    ]), 48 (if the Grantee dies
after [                    ] and on or before [                    ]) or 60 (if
the Grantee dies after [                    ] and on or before
[                    ]), whichever is applicable. No fractional Shares shall be
issued, and subject to the limitations under Section

9



--------------------------------------------------------------------------------



 



2(b) on the number of related Shares available under this Agreement (that is,
150 percent of the related Shares through the first Measurement Date and
100 percent of the related Shares thereafter), any fractional Share that would
have resulted from the foregoing calculations shall be rounded up to the next
whole Share. Any Restricted Stock Units that were unvested at the date of death
and that exceed the pro rata portion of the Restricted Stock Units that become
vested under this Section 6(b) shall be forfeited.
     (c) Disability. In the event that the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates due to Disability at
a time that any portion of the Grantee’s Restricted Stock Units have not yet
vested, a pro rata portion of the Grantee’s Restricted Stock Units shall remain
outstanding and shall be eligible for future vesting based on the actual level
of achievement in the Performance Period, provided, however, that non-forfeiture
of such Restricted Stock Units will only apply if the Grantee executes the
agreement, if any, required under Section 6(d). The pro rata portion shall be
calculated as follows: (i) first, the full number of Restricted Stock Units
originally granted (regardless of any prior vesting) shall be reduced (but not
below zero) by the number of Restricted Stock Units, if any, that were certified
to vest and become non-forfeitable on any Determination Date coincident with or
preceding the Grantee’s termination, and (ii) second, at each subsequent
Measurement Date, the resulting number of Restricted Stock Units shall be
multiplied by a fraction, the numerator of which is the number of months from
[                    ] through the date of termination (rounding any partial
month to the next whole month) and the denominator of which is the aggregate
number of months from [                    ] through such Measurement Date. No
fractional Shares shall be issued, and subject to the limitations under Section
2(b) on the number of related Shares available under this Agreement (that is,
150 percent of the related Shares through the first Measurement Date and
100 percent of the related Shares thereafter), any fractional Share that would
have resulted from the foregoing calculations shall be rounded up to the next
whole Share. Vesting of such Restricted Stock Units will remain subject to
Section 2, and settlement of such Restricted Stock Units will remain subject to
Section 4. The death of the Grantee following a termination governed by this
Section 6(c), or a Change in Control following such termination, shall not
increase or decrease the number of Restricted Stock Units forfeited or not
forfeited under this Section 6(c), although such events will trigger a
settlement of the Restricted Stock Units not forfeited by operation of this
Section 6(c) in accordance with Section 4. Any Restricted Stock Units that at
any time after the date of a termination governed by this Section 6(c) exceed
the pro rata portion of the Restricted Stock Units that remain outstanding and
potentially subject to future vesting under this Section 6(c) shall be
forfeited.
     (d) Execution of Separation Agreement and Release. Unless otherwise
determined by the Administrator, as a condition to the non-forfeiture of
Restricted Stock Units upon Retirement under Section 6(a) or upon a termination
due to Disability under Section 6(c), the Grantee shall be required to execute a
separation agreement and release, in a form prescribed by the Administrator,
setting forth covenants relating to noncompetition, nonsolicitation,
nondisparagement, confidentiality and similar covenants for the protection of
the Company’s business, and releasing the Company from liability in connection
with the Grantee’s termination. Such agreement shall provide for the forfeiture
and/or clawback of the Restricted Stock Units subject to Section 6(a) or 6(c),
and the Shares of Common Stock issued or issuable in settlement of the
Restricted Stock Units, and related dividend equivalents and any other related
rights, in the event of the Grantee’s failure to comply with the terms of such
agreement. The Administrator

10



--------------------------------------------------------------------------------



 



will provide the form of such agreement to the Grantee at the date of
termination, and the Grantee must execute and return such form within the period
specified by law or, if no such period is specified, within 21 days after
receipt of the form of agreement, and not revoke such agreement within any
permitted revocation period (the end of these periods being the “Agreement
Effectiveness Deadline”). If any Restricted Stock Units subject to Section 6(a)
or 6(c) or related rights would be required to be settled before the Agreement
Effectiveness Deadline, the settlement shall not be delayed pending the receipt
and effectiveness of the agreement, but any such Restricted Stock Units or
related rights settled before such receipt and effectiveness shall be subject to
a “clawback” (repaying to the Company the Shares and cash paid upon settlement)
in the event that the agreement is not received and effective and not revoked by
the Agreement Effectiveness Deadline.
     7. Dividend Equivalents; Adjustments.
     (a) Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
equal to the cash dividend or distribution that would have been paid on the
Restricted Stock Unit had the Restricted Stock Unit been an issued and
outstanding Share of Common Stock on the record date for the dividend or
distribution. Such accrued dividend equivalents (i) will vest and become payable
upon the same terms and at the same time of settlement as the Restricted Stock
Units to which they relate, and (ii) will be denominated and payable solely in
cash. Dividend equivalent payments, at settlement, will be net of applicable
federal, state, local and foreign income and social insurance withholding taxes
(subject to Section 8).
     (b) Adjustments. The number of Restricted Stock Units credited to the
Grantee, and each adjusted core earnings per share amount and Cumulative EPS
amount specified for purposes of the Performance Goal, shall be subject to
adjustment by the Company, in accordance with Section 13 of the Plan, in order
to preserve without enlarging the Grantee’s rights with respect to such
Restricted Stock Units. Any such adjustment shall be made taking into account
any crediting of cash dividend equivalents to the Grantee under Section 7(a) in
connection with such transaction or event. In the case of an extraordinary cash
dividend, the Committee may determine to adjust Grantee’s Restricted Stock Units
under this Section 7(b) in lieu of crediting cash dividend equivalents under
Section 7(a). Restricted Stock Units credited to the Grantee as a result of an
adjustment shall be subject to the same forfeiture and settlement terms as
applied to the related Restricted Stock Units prior to the adjustment.
     8. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the delivery of Shares, the

11



--------------------------------------------------------------------------------



 



subsequent sale of Shares acquired pursuant to such delivery and the receipt of
any dividends and/or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of any award to reduce or eliminate
the Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Grantee becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Grantee acknowledges that the Company and/or its Subsidiaries may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
     (a) withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or its Subsidiaries; or
     (b) withholding from proceeds of the Shares acquired following settlement
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization); or
     (c) withholding in Shares to be delivered upon settlement; or
     (d) withholding from dividend equivalent payments (payable in cash) related
to the Shares to be delivered at settlement.
To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
     Finally, the Grantee shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Grantee’s participation
in the Plan that are not satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.

12



--------------------------------------------------------------------------------



 



     9. Code Section 409A.
     (a) General. Payments made pursuant to this Agreement are intended to be
exempt from Section 409A of the Code or to otherwise comply with Section 409A of
the Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Restricted Stock Units, and related dividend
equivalents and any other related rights, will be exempt from or avoid any
penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Restricted Stock Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Grantee (or his beneficiary) for
any taxes, interest or penalties imposed under Code Section 409A.
     (b) Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:
     (i) Separation from Service. Any payment in settlement of the 409A RSUs
that is triggered by a termination of Continuous Status as an Employee or
Consultant or Non-Employee Director (or other termination of employment)
hereunder will occur only if the Grantee has had a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h), with such separation
from service treated as the termination for purposes of determining the timing
of any settlement based on such termination.
     (ii) Six-Month Delay Rule. The “six-month delay rule” will apply to 409A
RSUs if these four conditions are met:
     (A) the Grantee has a separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h)) for a reason other than death;
     (B) a payment in settlement is triggered by such separation from service;
and
     (C) the Grantee is a “specified employee” under Code Section 409A.
If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:
     (D) any delayed payment shall be made on the date six months and one day
after separation from service;

13



--------------------------------------------------------------------------------



 



     (E) during the six-month delay period, accelerated settlement will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control) except to the extent permitted under
Code Section 409A; and
     (F) any settlement that is not triggered by a separation from service, or
is triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.
     (c) Other Compliance Provisions. The following provisions apply to
Restricted Stock Units:
     (i) Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that potentially could vest at or following a given Measurement
Date or on account of a separate Determination Date under Section 2 shall be
deemed a separate payment for purposes of Code Section 409A.
     (ii) The settlement of 409A RSUs may not be accelerated by the Company
except to the extent permitted under Code Section 409A. The Company may,
however, accelerate vesting (i.e., may waive the risk of forfeiture tied to
termination of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director) of 409A RSUs, without changing the settlement terms of
such 409A RSUs.
     (iii) It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation §
1.409A-1(n)(2).
     (iv) Any restriction imposed on 409A RSUs hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.
     (v) If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.
     (vi) In the case of any settlement of Restricted Stock Units during a
specified period following the Determination Date or other date triggering a
right to settlement, the Grantee shall have no influence on any determination as
to the tax year in which the settlement will be made.
     (vii) In the case of any Restricted Stock Unit that is not a 409A RSU, if
the circumstances arise constituting a Disability but termination of the
Grantee’s

14



--------------------------------------------------------------------------------



 



Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.
     (viii) If the Company has a right of setoff that could apply to a 409A RSU,
such right may only be exercised at the time the 409A RSU would have been
settled, and may be exercised only as a setoff against an obligation that arose
not more than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.
     10. No Effect on Employment or Rights under Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.
     11. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
     12. Successors; Severability; Entire Agreement; Headings. This Agreement
shall inure to the benefit of, and be binding upon, the Company and the Grantee
and their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan and any
rules adopted by the Company or the Administrator and applicable to this
Agreement, which are incorporated herein by reference, this Agreement expresses
the entire understanding and agreement of the parties hereto with respect to
such terms, restrictions and limitations. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.
     13. Grantee Acknowledgements and Consents.
     (a) Grantee Consent. By accepting this Agreement electronically, the
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal

15



--------------------------------------------------------------------------------



 



data as described in this Section 13(a). The Grantee is not obliged to consent
to such collection, use, processing and transfer of personal data; however,
failure to provide the consent may affect the Grantee’s ability to participate
in the Plan. The Company and its subsidiaries hold, for the purpose of managing
and administering the Plan, certain personal information about the Grantee,
including the Grantee’s name, home address and telephone number, date of birth,
social security number or other Grantee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to Shares of Common
Stock awarded, canceled, purchased, vested, unvested or outstanding in the
Grantee’s favor (“Data”). The Company and/or its subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of the Grantee’s participation in the Plan and the Company and/or
any of its subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, in countries that may have different data
privacy laws and protections than the Grantee’s country, such as the United
States. By accepting this Agreement electronically, the Grantee authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Grantee’s behalf to a broker or other third party with whom the
Grantee may elect to deposit any Shares acquired pursuant to the Plan. The
Grantee may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting the Administrator;
however, withdrawing consent may affect the Grantee’s ability to participate in
the Plan.
     (b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
     (c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE
COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR
DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS,

16



--------------------------------------------------------------------------------



 



INCLUDING THIS AGREEMENT, THAT THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT
HIS ELECTRONIC SIGNATURE IS THE SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT
AS, HIS MANUAL SIGNATURE. THE COMPANY WILL SEND TO THE GRANTEE AN E-MAIL
ANNOUNCEMENT WHEN THE PLAN DOCUMENTS ARE AVAILABLE ELECTRONICALLY FOR THE
GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE
THE PLAN DOCUMENTS CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE
COMPANY, THE GRANTEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. THE GRANTEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC
DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE
EARLIER OF (i) THE TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND
(ii) THE WITHDRAWAL OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND
ACCEPTANCE OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY
AND ACCEPTANCE OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL
TO THE ADMINISTRATOR. IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC
DELIVERY AND ACCEPTANCE, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE
PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL
NOTICE. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES
THAT HE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE
GRANTEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER
FORMAT AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.
     (d) Unfunded Plan. The Grantee acknowledges and agrees that any rights of
the Grantee relating to the Grantee’s Restricted Stock Units and related
dividend equivalents and any other related rights shall constitute bookkeeping
entries on the books of the Company and shall not create in the Grantee any
right to, or claim against, any specific assets of the Company or any
Subsidiary, nor result in the creation of any trust or escrow account for the
Grantee. With respect to the Grantee’s entitlement to any payment hereunder, the
Grantee shall be a general creditor of the Company.
     14. Additional Acknowledgements. By accepting this Agreement
electronically, the Grantee and the Company agree that the Restricted Stock
Units are granted under and governed by the terms and conditions of the Plan and
this Agreement. The Grantee has reviewed in its entirety the prospectus that
summarizes the terms of the Plan and this Agreement, has had an opportunity to
request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
electronically accepting this Agreement and fully understands all provisions of
the Plan and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement.

17



--------------------------------------------------------------------------------



 



     15. Country Appendix. Notwithstanding any provision of this Agreement to
the contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).
Acceptance by the Grantee
By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

18